DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The continuation data listed in Paragraph 1 of the specification for application No. 16,323,818, filed February 7, 2019, should be updated, as the ‘818 application is now U.S. Patent No. 10,919,853.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 33-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 30 and 33-34, the phrase "as defined in claim 1" renders the claim indefinite because it is unclear which limitation(s) defined in claim 1 correspond to the claimed invention [see MPEP § 2173.05(f)].  Accordingly, dependent claims 35-49 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23, 26-27, and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrino, M. P.; Navarro, R.; Tardajos, M. G.; Gallardo, A.; Reinecke, H. Macromol. Chem. Phys. 2009, 210, 1973-1978.
Regarding claims 1-23, 26-27, 29 and 31:  Perrino et al. (Macromol. Chem. Phys. 2009, 210, 1973-1978) discloses the crosslinker 3-(2-methylacryloyloxyethyl)-1-vinyl-2-pyrrolidone of Formula 3:

    PNG
    media_image1.png
    139
    161
    media_image1.png
    Greyscale
 {corresponding to R1-R8 and R10-R11 = H; X1 = C2 alkylene; Z = O; R9 = methyl} [Scheme 3; Pg. 1975, 1978].
Note: claims 12-14 further defines species of Ra recited in claim 10.  However, as claimed, such species only further define the genus of the optional Ra component (i.e. claims 10 and 12-14 do not require the compound of formula I to comprise Ra).
Regarding claims 30 and 32-33:  Perrino et al. (Macromol. Chem. Phys. 2009, 210, 1973-1978) discloses polymerizing the crosslinker of Formula 3 with 1-vinyl-2-pyrrolidone (VP) in the presence of AIBN [§ Polymerization Procedure; Pg. 1975, 1977]

Claim(s) 1-23 and 26-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oohashi et al. (EP 2042311).
Regarding claims 1-23 and 26-31:  Oohashi et al. (EP ‘311) discloses monomers of formula (1-6) [0014, 0040, 0045] for forming a copolymer layer, with a specific copolymer (1-5) having the structure:

    PNG
    media_image2.png
    121
    553
    media_image2.png
    Greyscale
 {corresponding to R1-R11 = H; X1 = C1 alkylene; Z = O} [0334].
Note: claims 12-14 further defines species of Ra recited in claim 10.  However, as claimed, such species only further define the genus of the optional Ra component (i.e. claims 10 and 12-14 do not require the compound of formula I to comprise Ra).
Regarding claim 32-34:  Oohashi et al. (EP ‘311) discloses the copolymer is for a lithographic printing plate precursor [0314-0320].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Claim(s) 1-23, 26-27, 29-34, 38, 42, and 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tardajos, M. G.; Aranaz, I.; Pérez, M.; López, D.; Reinecke, H.; Elvira, C.; Gallardo, A. Macromolecules, 2013, 46, 5018.
Regarding claims 1-23, 26-27, 29-31, 34, 38, 42, and 46-47:  Tardajos et al. (Macromolecules, 2013, 46, 5018) discloses the crosslinker MV of Formula 3 [Fig. 2], wherein vinylpyrrolidone (VP), n-butyl methacrylate (BMA) and MV were photopolymerized (via HCPK) to afford a network copolymer, which was subsequently swollen with water to 74% water uptake {hydrogel} [§ Experimental Section; Table 2; pg. 5019-5021].
MV:

    PNG
    media_image1.png
    139
    161
    media_image1.png
    Greyscale
 {corresponding to R1-R8 and R10-R11 = H; X1 = C2 alkylene; Z = O; R9 = methyl} [Fig. 2].
Note: claims 12-14 further defines species of Ra recited in claim 10.  However, as claimed, such species only further define the genus of the optional Ra component (i.e. claims 10 and 12-14 do not require the compound of formula I to comprise Ra).
Regarding claim 32-33 and 49:  Tardajos et al. (Macromolecules, 2013, 46, 5018) discloses the monomer mixture was polymerized in a mold and the resulting network copolymer was swollen with water {hydrogel} [§ Experimental Section; pg. 5019-5020].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claim 48:  Tardajos et al. (Macromolecules, 2013, 46, 5018) discloses the basic claimed hydrogel [as set forth above with respect to claim 46].
The claimed effects and physical properties, i.e. a modulus of elasticity of at least about 0.30 MPa, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tardajos, M. G.; Aranaz, I.; Pérez, M.; López, D.; Reinecke, H.; Elvira, C.; Gallardo, A. Macromolecules, 2013, 46, 5018 as applied to claim 34 above.
Regarding claim 45:  Tardajos et al. (Macromolecules, 2013, 46, 5018) discloses the basic claimed composition [as set forth above with respect to claim 45]; wherein Tardajos et al. (Macromolecules, 2013, 46, 5018) discloses 1 mol% of MV [§ Experimental Section; pg. 5019].
Tardajos et al. (Macromolecules, 2013, 46, 5018) does not specifically disclose about 0.02 to about 0.4 wt% MV.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,919,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of formula II, composition comprising a compound of formula II, biocompatible medical device, hydrogel and contact lens of U.S. Patent No. 10,919,853 anticipate the instant claimed compound of formula I, composition comprising a compound of formula I, biocompatible medical device, hydrogel and contact lens.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767